IN THE SUPREME COURT OF THE STATE OF NEVADA


                SFR INVESTMENTS POOL 1, LLC, A                          No. 69709
                NEVADA LIMITED LIABILITY
                COMPANY,
                Appellant,
                vs.
                                                                         FILED
                THE BANK OF NEW YORK MELLON                               MAR 0 3 2016
                AS TRUSTEE FOR
                CERTIFICATEHOLDERS BEAR
                STEARNS ALT-A TRUST 2005-7, MTG                        ; IA/ 4
                                                                            EPU   CLER

                PASS-THROUGH CERTIFICATES
                SERIES 2005; ET AL.,
                Respondents.

                SFR INVESTMENTS POOL 1, LLC, A
                NEVADA LIMITED LIABILITY
                                                                     40. 69710
                COMPANY,
                Appellant,
                vs.
                THE BANK OF NEW YORK MELLON
                AS TRUSTEE FOR
                CERTIFICATEHOLDERS BEAR
                STEARNS ALT-A TRUST 2005-7, MTG
                PASS-THROUGH CERTIFICATES
                SERIES 2005; ET AL.,
                Respondents.



                                                 ORDER

                            These are cases that arise from an order of the district court
                granting summary judgment in two consolidated cases. Although
                appellant filed a single notice of appeal, the district court forwarded it as
                two separate appeals. Upon docketing these two appeals, this court issued

SUPREME COURT
     OF
   NEVADA

01 194'A
                                                                                  01,91‘,
                 a notice that the filing fee was due. On February 9. 2016, appellant paid
                the filing fee in Docket No. 69709. On February 10, 2016, appellant filed a
                motion to waive the filing fee in Docket No. 69710 and to consolidate
                Docket No. 69710 with Docket No. 69709.
                            Upon review of the documents in this matter, this court
                concludes that these matters should have been docketed as a single case.
                Accordingly, the clerk of this court is directed to administratively close the
                appeal in Docket No. 69710 and transfer to Docket No. 69709 all
                documents filed or received in Docket No. 69710. No further filing fee is
                due.
                            In light of this order, the motion to consolidate is denied, as
                moot.
                            It is so ORDERED.



                                                   -124   —AC L-Skrrns, , C.d.



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Kim Gilbert Ebron
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
       Of
    NEVADA

                                                     2
0) I947A